Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2016/055226, filed on 03/11/2016.
Claims 1, 3-6, 8-9, 12-16, and 22-26 are currently pending in this patent application. 
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 09/22/2020), Applicants filed a response and an amendment on 12/07/2020, amending claims 1, 3, 5, and 22 is acknowledged. 
	Claims 1, 3-6, 8-9, 12-16, and 22-26 are present for examination.
Applicants' arguments filed on 12/07/2020, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejections of Claims 12 (which depends on claim 3), 19-20 and 21 (which depends on canceled claim 18) and 19-20 and 21 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 1, 3-5, 6, 8-9, 12-13, 14-16, and 22-26 under 35 U.S.C. 103 as being unpatentable over by O’Connell et al. (Method for improving the cleaning action of a detergent or cleaning agent, US 2011/0201536 A1, publication 8/18/2011, see IDS) in view of Nielsen et al. (Enzymatic detergent. WO 1989/006270 A1, publication 07/13/1989), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephone interview with Philip P. McCann, applicants’ representative on 02/02/2021.

Amend the claim(s) as shown below:
1. (Currently Amended)  A composition comprising
 	A)    from 0.1 wt% to 3wt% of a peptidase selected from the group consisting of the trypsins and chymotrypsin proteases of EC 3.4.21.1, EC 3.4.21.2, and EC 3.4.21.4, 
B)    from 5wt% to 30wt% of a biosurfactant 
    PNG
    media_image1.png
    426
    720
    media_image1.png
    Greyscale
 wherein 
m= 2, 1 or 0

R1 and R2 are organic residues having 2 to 24 carbon atoms, 
C)    from 2wt% to 30wt% of an anionic surfactant having the properties at pH of 7 and 20°C, at least 90 mol % of the anionic surfactant molecules have at least one negatively charged group and no isoelectric point of pHiep - 2-12 at 25°C, and 
D)    from 10wt% to 95wt% of water.
Cancel claims 22-25.
Allowable Subject Matter
	Claims 1, 3-6, 8-9, 12-16, and 26 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a composition comprising A)    from 0.1 wt% to 3wt% of a peptidase selected from the group consisting of the trypsins and chymotrypsin proteases of EC 3.4.21.1, EC 3.4.21.2, and EC 3.4.21.4, B)    from 5wt% to 30wt% of a biosurfactant rhamnolipids wherein rhamnolipid is a compound of Formula (I) or salts thereof 
    PNG
    media_image1.png
    426
    720
    media_image1.png
    Greyscale
 wherein m= 2, 1 or 0
n= 1 or 0,
R1 and R2 are organic residues having 2 to 24 carbon atoms, C)    from 2wt% to 30wt% of an anionic surfactant having the properties at pH of 7 and 20°C, at least 90 mol % of the anionic surfactant molecules have at least one negatively charged group and no isoelectric point of pHiep - 2-12 at 25°C, and D)    from 10wt% to 95wt% of water. The prior art does not teach a composition comprising A)    from 0.1 wt% to 3wt% of a peptidase selected from the group consisting of the trypsins and chymotrypsin proteases of EC 3.4.21.1, EC 3.4.21.2, and EC 3.4.21.4, B)    from 5wt% to 30wt% of a biosurfactant rhamnolipids wherein rhamnolipid is a compound of Formula (I) or salts thereof 
    PNG
    media_image1.png
    426
    720
    media_image1.png
    Greyscale
 wherein m= 2, 1 or 0
n= 1 or 0,
R1 and R2 are organic residues having 2 to 24 carbon atoms, C)    from 2wt% to 30wt% of an anionic surfactant having the properties at pH of 7 and 20°C, at least 90 mol % of the anionic surfactant molecules have at least one negatively charged group and no isoelectric point of pHiep - 2-12 at 25°C, and D)    from 10wt% to 95wt% of water. The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656